OPINION — AG — A COUNTY HOSPITAL CANNOT PROPERLY AND SUCCESSFULLY BE SUED FOR DAMAGES ARISING FROM THE USE OF THE HOSPITAL OR ITS PREMISES; AND THAT LIABILITY INSURANCE THEREFOR CANNOT LEGALLY BE PAID FOR FROM FUNDS AVAILABLE FOR THE OPERATION OF THE HOSPITAL, AND IF SO PAID THERE IS A PENALTY OF DOUBLE THE AMOUNT OF SUCH EXPENDITURES; AND THAT PERSONNEL OF THE HOSPITAL CAN BE REQUIRED TO RESPOND IN DAMAGES TO INJURED PERSONS FOR NEGLIGENT OR UNLAWFUL ACTS OF SUCH PERSONNEL IN THE OPERATION OF THE HOSPITAL. CITE: OPINION NO. DECEMBER 7, 1957 — DEPT OF EDUC., 11 O.S.H. 16, 62 O.S.H. 372, 62 O.S.H. 373, 19 O.S.H. 781 THRU 19 O.S.H. 793, OPINION NO. FEBRUARY 8, 1958 — WELFARE (J. H. JOHNSON)